Citation Nr: 1207093	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-45 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a depressive disorder.

2.  Entitlement to an evaluation in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty with the United States Navy from June 1981 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for a psychiatric disability and headaches.  The July 2009 decision was itself a reconsideration of an April 2008 rating decision which granted service connection for a depressive disorder and assigned the initial 50 percent evaluation, and denied an evaluation in excess of 30 percent for headaches.  As the Veteran submitted additional relevant evidence within the one year appellate period following the April 2008 decision, the subsequent decision was a reconsideration, and not a decision on a free standing claim.  38 C.F.R. § 3.156(b).

The Veteran had initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD) as a separate psychiatric disability, and a statement of the case addressed that issue in September 2010.  However, the Veteran declined to perfect that appeal in her November 2010 substantive appeal.

The Veteran testified at a May 2011 hearing held before the undersigned via teleconference from the RO; a transcript of the hearing is associated with the claims file.  She submitted additional evidence at that time, along with a waiver of initial RO consideration.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where, as here, there is evidence or allegations of unemployment due to service connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2009, the RO solicited a TDIU claim.  At the May 2011 Board hearing, the issue of TDIU was again raised; submitted medical and lay statements indicated the Veteran was unable to work due all or in part to service connected disabilities.  However, the Veteran failed to respond to the RO's inquiry, and adamantly stated at the hearing that she did not desire to pursue a claim for permanent and total disability.  She felt she could work, and wanted to do so.  No TDIU claim is therefore inferred here.

The issues have been recharacterized to better reflect the evidence of record and the allegations of the Veteran.  Insomnia and sleep disturbances are now associated with the psychiatric disability and not the headache disorder.


FINDINGS OF FACT

1.  Depressive disorder is manifested by recurrent suicidal ideation without plan or intent, regular neglect of personal hygiene, sleep disturbances, and near continuous depression affecting the ability to function independently and effectively.

2.  A headache disorder is manifested by frequent episodes of pain with photophobia; prostrating attacks take place approximately once a month, but are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an increased 70 percent initial evaluation, but no higher, for a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for an evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the evaluation of a depressive disorder, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to evaluation of headaches, August 2007 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Several lay statements from friends and family members are associated with the claims file, as are medical opinions solicited by the Veteran.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  February 2008, March 2008, and April 2009 VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings.  While the Veteran and several doctors have indicated worsening of the disabilities since then, she argues, and the Board finds, that current VA treatment records are adequate for evaluation purposes, as they accurately reflect the current status of the disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Depressive Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Private medical records indicate that a generalized anxiety disorder was diagnosed in June 2006.  The Veteran was experiencing increased stress and anxiety due to family problems.  Medication was prescribed.

VA treatment records reveal complaints of poor sleep, depression, anxiety, and "panic attacks."  Sleep problems, noted as insomnia, were noted to be a psychiatric problem in 2007.  In May 2007, upon initiating psychiatric treatment, a Global Assessment of Functioning (GAF) score of 60 was assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

At an August 2007 VA neurological examination, the doctor opined that the Veteran's sleep problems were "due to psychogenic causes."

A VA psychiatric examination was conducted in February 2008.  The claims file was reviewed in conjunction with the examination.  Records revealed ongoing psychiatric treatment, but no hospitalizations.  The Veteran was prescribed medication, but was not compliant taking it.  She complained of depression, anxiety, headaches, and gastrointestinal problems.  The Veteran had attained a college degree, and maintained a circle of close friends.  She attended church and was close to her siblings.  The Veteran reported a past suicide attempt, vaguely reporting she once "tried to take some pills."  She reported chronic suicidal ideation.  She stated she generally kept to herself and had been unable to hold a job.  She had recently been laid off and lived alone.  The examiner observed that she "seems to have some significant impairment."  Appearance and hygiene were appropriate.  Speech and thought processes were unremarkable.  The Veteran was tearful , with a dysphoric mood.  The examiner described her as manipulative and guarded.  She was well oriented.  There was no evidence of delusions or hallucinations.  Sleep was chronically impaired, and she was tired all day.  She reported panic attacks every other day, without impairment of impulse control or history of violence.  There were no cognitive impairments.  A GAF score of 55 was assigned.  

The Veteran was seen again by the same examiner in March 2008.  She complained of episodes of depression, anxiety, and sleep problems.  Since losing her job in December 2007, depressive symptoms were exacerbated; she experienced crying spells, insomnia, and anxiety.  Although her prescriptions were expired, she reported that she was taking pills she had at home.  A history of drug use was noted.  The Veteran lived alone, and did not really have any friends.  She had no social life, and was not really interested in one.  On interview, the Veteran was polite and well groomed, with adequate hygiene.  She was tearful and distraught.  Communication was not impaired, and she was well oriented.  She was not suicidal or homicidal.  She had problems falling and staying asleep.  A GAF score of 55, showing reduced reliability and productivity, was assigned.  The Veteran had poor motivation and difficulty concentrating and focusing.

VA treatment records from March 2008 to February 2009 reveal continued complaints of depression.  In October 2008, the Veteran was sad, tearful, and irritable.  She was neatly dressed and groomed, but reported chronic thoughts of death.  While she wondered if she would be better off dead, she denied  thoughts of actually harming herself.  Insomnia was "severe."  The Veteran had returned to work until September 2008, when she underwent a hysterectomy.  She remained close to her family, and described regular contact with a close friend.  Her compliance with medication appeared irregular.  A GAF score of 41 was assigned.  In December 2008 she was recovered from her surgery and stated she was ready to go back to work.  Her mood was depressed, but thought processes and speech were unimpaired.  She had thoughts of suicide without plan or intent.  Insomnia was still a problem, and was related to somatisation of anxiety and fear.  A GAF score of 46 to 50 was assigned.  Her affect was flat in January 2009, when the Veteran reported she felt like she was losing her mind.  Depression was severe.  Financial problems were mounting and she felt overwhelmed, with some suicidal ideation without plan.  A GAF score of 45 was assigned.

In a February 2009 statement, the Veteran's son reported that his mother had trouble sleeping and concentrating.  She was preoccupied by suicidal thoughts, and he had to watch her carefully.  She basically remained at home all the time and could not maintain a job.  

At an April 2009 examination, the Veteran reported long standing difficulty sleeping.  She slept only 1/2 hour a night.  She was going back to work the same day as the examination, as a drug and alcohol counselor.  The Veteran reported significant social dysfunction; when not working she stayed at home due to fatigue.  Her son checked on her.  She complained of nightly nightmares and panic attacks; she frequently felt suicidal and depressed.  The Veteran was cooperative, but appeared depressed.  Her behavior was appropriate, and hygiene was maintained.  Speech and though processes were normal.  She denied thoughts of suicide or homicide.  She did not report panic attacks, but did report significant sleep problems.  A GAF score of 55 was assigned.  The Veteran complained that she cannot hold a job because she misses too much work due to tiredness.  

VA treatment records from April 2009 to March 2011 reveal that the Veteran continued to seek treatment for psychiatric problems.  Medications were frequently adjusted and changed; it is unclear if the Veteran was fully compliant prior to requesting changes in medication.  In April 2009 the Veteran was working as a juvenile home supervisor, but reported feeling "scatterbrained."  She denied suicidal ideation, and hygiene was good.  She was preoccupied with her allegations of sexual abuse in a Japanese jail when imprisoned in service on drug charges.  Her affect was depressed.  A GAF score of 50 was assigned.  In July 2009 she reported auditory hallucinations "all the time" and racing thoughts.  While she frequently thought about being dead, she had no plan or intent to harm herself.  She reported sever mood swings and staying up for days at a time.  She stated that symptoms worsened when taking antidepressant medications.  She had just been laid off from her job due to budget cuts.  Bipolar disorder was diagnosed and a GAF score of 45 was assigned.  In October 2009, she continued to endorse symptoms of depression and isolation.  In February 2010, the Veteran again complained of racing thoughts. She was not suicidal.  The Veteran reported that she was moving to Nevada.  She felt she was having a nervous breakdown over her depression and job search.  She continued to have insomnia.  The doctor commented that he doubted medications would significantly improve her symptoms "at least until she gets disability."  A GAF score of 45 was assigned.

The Veteran established VA psychiatric care in Nevada in April 2010.  She denied suicidal thoughts.  She was alert and oriented.  Thoughts and speech were focused and normal.  Mood was dysthymic with congruent affect.  A GAF score of 55 was assigned.  In July 2010, the Veteran stated she was not sleeping well.  In September 2010, she reported increasing nightmares related to allegations of sexual trauma in jail.  The Veteran was alert and oriented, with normal speech and thought processes.  She had no suicidal plan.  She was working part time.  In January 2011, the Veteran reported that she had been staying in bed.  Her medications were adjusted, and she declined psychotherapy.

A treating social worker and nurse, Ms. FMD, submitted a statement in April 2011.  She reported that over the prior year of treatment, the Veteran continued to complain of sleep problems.  Her mind would not shut down, and she reported suicidal ideation at times.  She will neglect personal hygiene for days at a time.  Dr. KFA, an internal medicine specialist, also submitted a statement.  She indicated that the Veteran had multiple physical and psychiatric problems which impacted her occupational functioning.

Ms. DAC, a friend, reported in May2011 that she had known the Veteran since service.  The Veteran had experienced increasing insomnia and depression in recent years.  At times these prevented her from performing self-care.  Ms. DAC feared that the Veteran would harm herself, though she does not report the Veteran actually threatening such.

The Veteran's son submitted a May 2011 statement, in which he reported that he had moved his mother to Nevada to live with him due to her suicidal ideation, related to episodes of depression.  At times she stayed in bed and refused to leave the house.  She would neglect her hygiene and self-care on some days.  He had observed a manic and tangential thought process and tics.  Her physical and mental problems have been exacerbated in recent years, and employment has become problematic.  Her initial unemployment, prompted by the economy, had started her mental downturn.

The Veteran testified at the May 2011 hearing that on some days, her depression prevented her from leaving the house or sleeping.  Her son had to get her up and make her look for a job.  She had suicidal thoughts, which medications made worse.  She had episodes of crying, anxiety, and racing thoughts.  She tries to sleep and relax, but cannot.  She paces the floor through the night.

The Veteran's predominant psychiatric symptoms are depression and sleep disturbances.  While the level of depression has waxed and waned to some extent, it has at all times interfered with the Veteran's daily and occupational functioning.  Treatment and examination records indicate she has difficulty dealing with changes in circumstance and every day stressors.  While the Veteran does not report an active plan or intent, she has repeatedly and consistently reported recurrent thoughts of death and hopelessness regarding her future.  She has denied an intent to harm herself, but her friends and family are extraordinarily concerned that her depression might trigger an attempt.  She is generally isolated, with only family relationships and one close friend.  

The Veteran continues to seek, and obtain, employment, though holding such job may be problematic.  Her behavior is consistently appropriate, and she is not a danger to herself or others.  She can communicate effectively, and there is no evidence of persistent hallucinations or delusions.  There is only one allegation of auditory delusions, without detail or evidence of repetition.  At its worst, her depression has prevented the Veteran from engaging in everyday hygiene; this occurs more and more frequently.  However, this is the sole criterion under those for a total schedular disability rating which is present.

The overall disability picture most closely approximates the criteria for a 70 percent schedular evaluation.  Accordingly, an increased initial 70 percent evaluation for a depressive disorder is warranted.

Headaches

Headaches generally are not a listed condition under the Rating Schedule.  However, headaches of all types may be rated under Code 8100, for migraines, as a similar condition affecting the same anatomical area and with the same manifestations.  38 C.F.R. § 4.20.  Code 8100 provides that a 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A higher, 50 percent evaluation is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.

At the August 2007 VA examination, the Veteran reported that from once a week to once a month, she experienced a throbbing headache, which caused nausea and vomiting.  She would have to lay in a dark and quiet room; the headaches lasted a day or two.  Every three months or so she had a bad headache that was totally incapacitating.  She used only over the counter medication currently.  Migraine headaches were diagnosed.

The Veteran was again examined in March 2009.  The Veteran complained of continuous severe headaches.  The pain grew worse if she held her head erect; other positions reduced pain.  The examiner diagnosed mixed muscle tension headaches and vascular headaches.  Atypical migraines were a less likely possibility.

VA treatment records reveal no more than passing mention of headaches until late 2010.  Although headaches or migraines are listed as an active diagnosis, there are no complaints of or treatment for headaches reflected prior to the move to Nevada.  At most, doctors refer to conducting testing to identify or evaluate the diagnosis.  The Veteran appears to have been prescribed medications in May 2010, however, following a report of migraines.  No detailed complaints are noted.  In November, the Veteran reported worsening daily headaches.  She complained of allergies and returning migraines in January 2011. 

In April 2011, Dr. KFA and Ms. FMD observed the presence of worsening migraine headaches.  They did not discuss frequency, or the specific impact on occupational functioning.  

At the May 2011 hearing, the Veteran stated her head was pounding "all the time."  She had a headache at the hearing.  She reported headaches every day, which required her to keep the house dark.

Although the Veteran competently reports continuous or very frequent headaches, her allegations are not supported by the ongoing treatment records, which show that she in fact has had some remission of her headache condition until 2010.  Headaches do appear to now be fairly frequent.  However, there is no evidence that they are productive of severe economic inadaptability.  She is able to function with her "usual" headache, even in a work environment.  Even with monthly severe attacks bringing nausea and vomiting, as were described in 2009, she was able to work.  She cogently testified at the 2011 hearing with a headache, and has not subjectively attributed ongoing employment problems to the headaches.  It is her fatigue and depression which cause the economic impact.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for headaches is not warranted.

Extraschedular Evaluation

Assignment of an extraschedular evaluation has been considered with respect to both the depressive disorder and headaches.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With respect to both disabilities evaluated here, the schedular criteria are adequate.  They consider the Veteran's reported symptomatology, both objective and subjective, and provide for evaluations higher than those currently assigned for worsening symptoms.  The first step of the Thun test is not met, and no further discussion of extraschedular evaluation is required.


ORDER

An increased, initial 70 percent evaluation for a depressive disorder is granted.

An evaluation in excess of 30 percent for headaches is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


